Citation Nr: 9909499	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-32 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1942, and from October 6, 1945 to October 30, 1945.  
He was in prisoner of war (POW) status from April 1942 to 
August 1942.  He died on January [redacted], 1996.  The 
appellant is the spouse of the veteran.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating decision of the 
VA, Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in alia, denied 
entitlement to service connection for the cause of the 
veteran's death.  

In May 1998, the RO denied the appellant's claim for accrued 
benefits.  The claims file does not contain a notice of 
disagreement with respect to such claim.  The Board notes 
that appellate review is initiated by a timely filed notice 
of disagreement of in writing from the appellant.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
Consequently, the claim of entitlement to service connection 
for the cause of the veteran's death is the only issue 
currently developed for appellate review. 



FINDINGS OF FACT

1.  The cause of the veteran's death on January [redacted], 
1996, was cardio-pulmonary arrest; hepatoma, metastatic.

2.  During his lifetime, the veteran had no adjudicated 
service-connection disabilities.

3.  Hepatic disease was not shown by competent medical 
evidence to have been present in service or otherwise related 
to service.



CONCLUSION OF LAW

The claim of service connection for the veteran's cause of 
death is not well-grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					Factual Background

An October 1945 is the only service medical record available 
and it is silent as to liver disease and/or treatment.  An 
affidavit for Philippine Army Personnel signed in October 
1945 by the veteran shows no wounds and/or illnesses.

A medical certificate dated in March 1996 indicates that Dr. 
Sta. Maria treated the veteran intermittently from 1946 to 
1975 for pulmonary tuberculosis, cardio-respiratory arrest, 
and angina pectoris.  According to a RO memorandum in the 
claims file, Dr. Sta. Maria's statements describing medical 
histories prior to 1983 are based solely upon the doctor's 
memory and are unsubstantiated by supportive medical 
documentation, as these records were destroyed by fire in 
1983.  The RO noted that Dr. Sta. Maria was a regular 
contributor of medical statements in support of VA claimants 
and that it was of no useful purpose to pursue development of 
clinical records from Dr. Sta. Maria for treatment rendered 
prior to 1983.

According to a medical certificate dated in September 1972, 
Dr. L.I. indicates that he treated the veteran for the past 
several years on and off for gastric ulcer acute; chronic 
gastritis; dysentery; avitaminosis; and pulmonary 
tuberculosis, activity undetermined.

An October 1995 private ultrasound report reflects a 
conclusion of hepatic nodules, consider liver metastasis 
contracted gallbladder otherwise negative.

Private hospital records for November 1995 reflect a battery 
of test results, including an abdominal ultrasound which 
revealed multiple hepatic masses.  

The veteran's death certificate shows that he died in January 
1996 from cardio-pulmonary arrest; hepatoma, metastatic.

According to a December 1997 medical certificate, the veteran 
had been seen in November 1995 and complained of edema of 
both feet and difficulty breathing.  The diagnosis was 
hepatocarcinoma, metastatic. 

According to a May 1998 private hospital letter, the veteran 
was admitted to the hospital between December 1993 and 
January 1996.  During that period, he was treated for the 
following:  bronchial asthma, asthma with allergy, acute 
asthma, labyrinthitis with costochondritis, constipation, 
hepatoma, fulminant hepatocarcinoma.


Pertinent Criteria

The surviving spouse of a veteran who has died from a 
service-connected disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 1991).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for certain chronic diseases, such as malignant 
tumors, on a presumptive basis when such is manifested to a 
degree of 10 percent disabling within one year following a 
veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

For a former POW of not less than 30 days, service connection 
can be established by presumption of diseases listed at 
38 C.F.R. § 3.309(c) that have become manifest to a degree of 
10 percent or more at any time after discharge or release 
from active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(c).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(a).  A contributory cause 
of death is inherently one not related to the principal 
cause.  38 C.F.R. § 3.312(c). In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  Id.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(3). Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(4).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

An appellant claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more 
than just an allegation; an appellant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the appellant 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in- 
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.


					     Analysis

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts, in 
essence, that the veteran's death was due to an illness 
incurred while in captivity as a prisoner of war.

The medical evidence shows that the veteran died from cardio-
pulmonary arrest; hepatoma, metastatic.  In Dr. Sta. Maria's 
medical certificate dated in 1996, he claims that he treated 
the veteran for cardio-respiratory arrest and angina pectoris 
from 1946 to 1975, but the actual clinical records showing 
that he did in fact treat the veteran for such condition are 
reported to have been destroyed in a fire.  The Board finds 
that the statement from Dr. Sta. Maria is of no probative 
value.  

A memorandum in the claims file indicates that Dr. Sta. 
Maria's statement as to the veteran's treatment beginning in 
1946 was based solely upon memory as his pre-1983 records 
have been destroyed.  It is particularly worth mentioning 
that the Court has previously had occasion to consider 
allegations that were made by Dr. Sta. Maria in a case that 
had circumstances that were strikingly similar to the case at 
hand, wherein Dr. Sta. Maria alleged that he had treated the 
veteran for the condition that was at issue, dating back to 
the time when the veteran was in the military, but that the 
actual clinical records of treatment to show that such 
treatment in fact occurred were not available because they 
were destroyed in a fire.  Cruzada v. Gober, No. 96-1132 
(U.S. Vet. App. Sep. 16, 1997).  The Court upheld a Board's 
decision in which the Board determined that Dr. Sta. Maria's 
purported ability to recall the level of information under 
those circumstances that he did was beyond what could 
reasonably be expected and, therefore, was speculative and 
insufficient to serve as a basis for service connection.  The 
Board believes that this case presents similar circumstances 
and that a similar conclusion is warranted.  Furthermore, 
though the veteran died of cardiopulmonary arrest, i.e. the 
breakdown of his ability to breathe and his heart to beat, 
the underlying cause of his death was liver cancer.  Dr. Sta. 
Maria's statement that he treated the veteran for 
cardiorespiratory arrest from 1946 to 1975 is inherently 
incredible and not a sufficient basis to well-ground the 
claim.  See Samuels v. West 11 Vet.App. 433 (1998).  

The veteran's death certificate indicates hepatoma, 
metastatic as the underlying cause of death.  Service medical 
records are silent as to liver treatment, conditions, and/or 
complaints.  A November 1995 ultrasound report shows an 
impression of multiple hepatic masses, metastasis is highly 
considered.  Neither this report, produced decades after 
discharge from service, nor any other documentation of record 
relates the veteran's hepatoma to service.  To the extent 
that the hepatoma was malignant, there is no competent 
evidence showing that the veteran incurred it within one year 
of discharge from service.  38 C.F.R. § 3.309(a).  Moreover, 
there is no competent evidence relating hepatoma to service.  
The Board also points out that hepatoma is not a condition 
which is afforded a POW presumption.  38 C.F.R. § 3.309(c).  

During his lifetime, the veteran was treated and diagnosed 
with the following additional diseases:  gastric acute ulcer, 
chronic gastritis, dysentery, avitaminosis, bronchial asthma, 
labyrinthitis with costochondritis, fusiform aneurysm, distal 
abdominal aorta, and hepatic nodules.  Service medical 
records are silent as to complaints, treatment, and/or 
diagnosis of these diseases.  Avitaminosis and dysentery are 
diseases that are afforded a POW presumption.  However, there 
is no suggestion that they caused or contributed to the 
veteran's death by affecting a vital organ, resulting in 
debilitation or otherwise.  38 C.F.R. §§ 3.309(c), 3.312(2).  

As to the remaining diseases mentioned directly above, there 
is no competent evidence showing that the veteran incurred 
them in-service or otherwise relating them to service.  To 
the extent that they are subject to a one-year presumptive 
period, there is no medical evidence that shows they became 
manifest within one year from the date of separation.  There 
is no evidence that these diseases contributed singly or 
jointly with some other condition to cause the veteran's 
death.  38 C.F.R. § 3.312(a).

The appellant's claim rests on her assertions that the 
veteran's cardio-pulmonary arrest and hepatoma were directly 
related to his captivity as a POW.  However, the appellant, 
as a lay person without medical knowledge is not competent to 
offer opinions or to make such conclusions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because the appellant has not submitted evidence 
of an etiological relationship between the veteran's cause of 
death and service, the Board finds that the appellant has not 
met her initial burden of presenting evidence of a well-
grounded claim.  

Accordingly, as there is no competent evidence establishing 
medical causation between the veteran's cause of death and 
his period service, the appellant's claim is implausible and 
not well-grounded.  Therefore, the claim must be denied. 38 
U.S.C.A. § 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of her 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where her claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).  
The facts and circumstances of this case are such that no 
further action is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 




- 2 -




